DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Biological Deposit
Applicants have amended the Specification to include the necessary deposit information and have made the appropriate statements (see Spec and Remarks filed 9/2/2021). Therefore, the Biological Deposit requirements have been met. 

Claim Interpretation
Claim 9 is a plant produced by the method of claim 8, which reads on introducing a trait of interest into a plant comprising crossing SVLD9010 with a second plant comprising the trait to produce an F1, followed by backcrossing 4 or more times. Thus, the “plants produced by the method” include the F1 hybrid and backcross progeny which would comprise the trait of interest and otherwise the morphological and physiological characteristics of SVLD9010. As the number of backcrossing generations increase, the closer to the genetic background of the recurrent parent the progeny plant returns. 
Claim 11 reads on a plant produced by the method of claim 10, which reads on introducing a transgene into the plant of claim 1 (a plant of SVLD9010). There are no limits on how the transgene is introduced; however, for the “plant” to be considered “of claim 1”, it would necessarily comprise the morphological and physiological characteristics of the variety. Therefore, the scope of the plants of claim 11 are those that comprise the transgene and 

Conclusion
Claims 1-19 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Ashley K Buran/Primary Examiner, Art Unit 1662